Citation Nr: 0920336	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1953, and from September 1958 to August 1960.  She was born 
in 1927.

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The aggregate evidence and medical opinion establish that the 
82 year old Veteran's disability picture encompasses a 
variety of significant multi-system disabilities which, in 
the aggregate, factually render her more often than not as 
unable to safely perform virtually all activities of daily 
living without regular assistance of both clinical and 
practical nature from another person.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
entitlement to SMP based on the need for regular A&A of 
another person are met. 38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Criteria, Factual Background and Analysis

Under the applicable criteria, increased pension is payable 
to a Veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the Veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself (or herself) or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular A&A, not that there be a 
constant need. Determinations that a Veteran is so helpless 
as to be in need of regular A&A will not be based solely upon 
an opinion that his (or her) condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.

If a Veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the Veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the Veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

With regard to the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims file.  
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
her behalf be discussed in detail. Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


III.  Factual Background and Analysis

On her claim for SMP, the Veteran said that she had become 
disabled in November 2001 due to heart valve replacement, 
depression, chronic renal failure, hypertension, hiatal 
hernia, and peptic ulcer disease. She said she had last 
worked in nursing (apparently in anesthesiology) in 1970.  
After bladder surgery in 2005, she was said to have had 
rehabilitation at a private facility.  Subsequent notations 
were to the effect that after that surgery she had had 
complications from bleeding and had had to have 6 weeks of 
in-hospital rehabilitation during which time she was told 
that she had evidence of having had a heart attack.  

A report dated in December 1998 from a private evaluative 
facility confirms the presence even then of marked lumbar 
spine degenerative changes with fairly marked rotosciolosis 
of the lumbar spine and convexity to the right.  There were 
spurs on the right at T-12-L1 and L-1/L-2, vacuum disc 
phenomena at L-2/L-3 and L-3/L-4, and moderately large spur 
formation at L-2/L-3 both anteriorly and posteriorly which 
was felt to possibly caused some impingement of the anterior-
posterior dimension of the canal.  

A VA clinical report from March 2002 showed the presence on 
echocardiogram of the bileaflet prosthesis in the aortic and 
mitral valves.  A follow-up report indicated that she had 
since had some vertigo and palpitations,  By mid-2007 she had 
newly developed some edema.   She continued to take multiple 
medications including Coumadin although she had noted some 
increased bruising without injury.

A July 2007 listing of her disabilities included heart valve 
replacement (prosthesis), old myocardial infarction, atrial 
fibrillation, anticoagulation, depression, chronic renal 
failure, urticaria, upper gastrointestinal bleeding, anemia, 
hypertension, postsurgical status of cardiac pacemaker in 
situ, breast cancer, multiple joint degenerative disease, 
knee joint replacement status (prostheses), gout, 
hyperlipidemia, hypothyroidism, esophageal stricture, hiatal 
hernia, peptic ulcer disease, cervical disc degeneration and 
she continued to use anticoagulants .  Soon thereafter she 
was also seen for ear pain.

A statement from the Veteran's private physician in 2007 
relates to her overall medical situation involving a history 
of severe degenerative joint and disc disease of the back and 
neck and scoliosis, with neck pain, limited neck motion and 
back pain with limited bending.  She weighed 122 pounds and 
had very slow gait and stooped posture.  He said that she 
could leave the house as tolerated but with assistance, and 
had to use a walker for all movements.

VA clinical reports and notations are of record.  She was 
noted in June 2007 to live alone in a trailer home; and that 
she needed help in preparing meals, performing any housework, 
and that there had been a decided change in functioning over 
the past 2-3 months.  She had had a flare-up of some of her 
myriad health problems in the past week.  It was noted that 
there were hazards in the home environment that made it hard 
for her to enter or leave the home. 

The Veteran reported that her cardiologist had advised that 
she peruse assisted living placement in which response she 
had contacted VA and asked for options so that she could 
remain in her home as long as possible and only go to 
assisted living as a last resort.  Her social support 
consisted of a niece.  She used a walker for locomotion and 
could not walk very far, but still drove short distances when 
required.  The care-giver specifically noted that she needed 
adapted living assistance to include housekeeping, meal 
preparation, shopping and hygiene assistance.  The Veteran 
accepted the information on assisted living options, but was 
also specifically advised by the VA that she should file for 
A&A benefits and was given the form and instructions to do 
so.  It was specifically opined that it was not anticipated 
that she would not probably be able to increase her 
independence.

Documentation is of record showing  that the Veteran has been 
granted SSA benefits.

VA clinical reports from November 2007 showed that after her 
visit in August 2007, she had developed palpitations, a 
severe episode, which had improved with reprogramming of her 
pacemaker in October 2007 but after which she had continued 
to have vertigo.  Other clinical reports showed that in mid-
2007 her cardiologist had also increased her blood pressure 
medications.

In her Substantive Appeal, a VA Form 9, the Veteran noted 
that she had had multiple heart valves replaced and a 
pacemaker implanted; that she had severe pain and spinal 
limitations so that she cannot stand up straight or walk 
straight up; that she had had major surgery for breast cancer 
to include bilateral mastectomies, gallbladder and bleeding 
ulcer; that she used a walker at all times and had to use 
hand rails when going up steps  She said that she had no 
other resources for other transportation so she would drive 
occasionally a few blocks only; that she had to have help 
cooking, taking care of the house, etc. 

With regard to her ability to care for herself, in December 
2007, it was noted that she was unable to complete basic 
housekeeping due to her hypertension and osteoarthritis; and 
both skilled nursing and homemaker/health aid assistance was 
recommended for the next six months period, and VA funds 
allocated to a private care-giver accordingly.  

In this case, the Board has several options.  On one hand, it 
is clear that there are probably additional clinical reports 
now available for her ongoing care since late 2007, from VA 
and SSA at least, and her private cardiologist; and it would 
certainly clarify the picture if another special A&A 
examination might be undertaken to ascertain the status at 
present of her aggregate impairment.  However, if this is not 
absolutely necessarily for a determination, the Board would 
prefer not to prolong this determination any further and thus 
delay the case as time appears to be of the essence.

At this point, the now 82 year old Veteran has a remarkably 
long list of serious disabilities, for which she has had 
multiple surgery and repeated evaluations.  Her arthritis was 
severe some decade ago, and it certainly has not gotten 
better with time.  Several years ago, VA and private care-
givers recommended that she move into assisted living 
facilities, but she preferred to remain in her own trailer 
home as long as possible; this is certainly admirable and 
understandable, and she should not be penalized for trying to 
do so.

That said, it has been equally clear from the start that her 
home is not entirely environmentally sound or satisfactory 
for her needs and has built-in hazards which cause pause on 
her coming and going at all let alone functioning within that 
environment.  And while she is able to get out of the house 
for brief periods, for all movement in and outside the 
trailer, she requires a walker; her arthritis is in many 
joints, some significantly like in her back and neck, 
impairing both locomotion and stability, even after bilateral 
knee replacements.  In addition, her severe heart problems 
have required repeated surgery including insertion of a 
pacemaker (recently requiring adjustments for palpitations) 
after mitral and aortic valve replacements, and she now has 
increased medications including for her hypertension; but she 
still has vertigo, making her even more unstable.  Several 
years ago, VA and private care givers recommended that she be 
given both nursing and housekeeping assistance which has now 
been effectuated.  But other than her niece, that is the only 
help she receives.  VA care-givers also strongly suggested 
that she seek A&A and provided her assistance in preparing to 
seek such.  

The Court has reflected that all criteria need not be 
satisfied to award SMP benefits.  Based on the evidence 
relating to her claim at the time she filed it, and what has 
been documented since then, it can be reasonably stipulated 
that in general, she has gotten worse not better since then.  
And noting the specific and multiple impairments and 
restrictions that have been fully acknowledged in the 
clinical record, the Board concludes that factually, the 
Veteran requires, and cannot safely do without, the regular 
and concerted actual assistance of someone else in multiple 
areas of her daily life, both clinical and practical, and 
involving housekeeping, hygiene, meal preparation and in a 
clinical context.

In this case, while the evidence is not unequivocal, it 
appears to be relatively balanced, and as such, this raises a 
doubt which must be resolved in her favor.  Accordingly, SMP 
benefits are granted.



ORDER

SMP is granted, subject to the pertinent regulations relating 
to the payment of monetary awards.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


